UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-4117



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

            versus


ERIC ROSS, a/k/a L,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-02-254)


Submitted:    June 30, 2003                  Decided:   July 14, 2003


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou    Newberger, Federal Public Defender, Charleston, West
Virginia,    for Appellant.   Kasey Warner, United States Attorney,
Travis N.   Gery, Assistant United States Attorney, Charleston, West
Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Eric Ross appeals the district court’s order sentencing him to

eighty-four    months   imprisonment      following    his   guilty    plea   to

distribution of cocaine base and aiding and abetting the possession

of firearms in the furtherance of a drug trafficking crime in

violation of 18 U.S.C. §§ 2, 924(c) (2000), and 21 U.S.C. § 841

(2000). In his appeal, filed pursuant to Anders v. California, 386

U.S. 738 (1967), counsel for Ross claims that the district court

erred by failing to depart further than sixty-three months below

the applicable sentencing range on the drug count. Ross was advised

of his right to file a pro se supplemental brief but failed to do

so.   We affirm.

      We review a district court’s decision to depart from the

sentencing guidelines for an abuse of discretion. United States v.

Pearce, 191 F.3d 488, 492 (4th Cir. 1999) (citing Koon v. United

States, 518 U.S. 81, 96-100 (1996)).         However, “we do not have the

authority to review the extent to which a district court departs

downward unless ‘the departure decision resulted in a sentence

imposed   in   violation   of   law   or    resulted    from   an     incorrect

application of the Guidelines.’”          United States v. Shaw, 313 F.3d

219, 222 (4th Cir. 2002) (quoting United States v. Hill, 70 F.3d

321, 324 (4th Cir. 1995)).      On appeal, Ross acknowledges that the

exceptions in Shaw do not apply.              We therefore do not have




                                      2
jurisdiction   to   review   the   extent    of   the   district   court’s

departure.

     We have reviewed the record as required by Anders and find no

meritorious issues for appeal.           Accordingly, we affirm Ross’

convictions and sentence.    This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review. If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                    3